     Case 2:20-cv-00729-APG-VCF Document 7 Filed 01/07/21 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RICARDO DIAZ,                                      Case No. 2:20-cv-00729-APG-VCF
4                                            Plaintiff                    ORDER
5            v.
6     DARIN F IMLAY, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Bureau of Prisons inmate database, Plaintiff is no longer at the

11   address listed with the Court. The Court notes that pursuant to Nevada Local Rule of

12   Practice IA 3-1, a “pro se party must immediately file with the court written notification of

13   any change of mailing address, email address, telephone number, or facsimile number.

14   The notification must include proof of service on each opposing party or the party’s

15   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

16   default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.

17   IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

18   file his updated address with this Court. If Plaintiff does not update the Court with his

19   current address within thirty (30) days from the date of entry of this order, this case will

20   be subject to dismissal without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court within thirty (30) days from the date of this order.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   this case will be subject to dismissal without prejudice.

26          DATED THIS 7th day of January,           2021.

27
28                                              UNITED STATES MAGISTRATE JUDGE
